Case 9:18-cv-81600-KAM Document 112 Entered on FLSD Docket 11/25/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-81600-CIV-MARRA

  AARON MOHANLAL,

  Plaintiff,

  vs.

  THE GEO GROUP INC., et al.,

  Defendants.
  ____________________________________/


  ORDER DENYING PLAINTIFF’S MOTION FOR AN EXTENSTION OF TIME, BASED
  ON EXCUSABLE NEGLECT, TO SERVE FORMAL PROCESS OF SUMMONS AND
  AMENDED COMPLAINT WITH EXHIBITS TO UN-SERVED DEFENDANTS
                           AND
  ORDER ADOPTING REPORT AND RECOMMENDATION OF THE MAGISTRATE
  JUDGE

          This matter is before the Court on Plaintiff’s motion for an extension of time to serve un-

  served defendants [DE 75] and the Report and Recommendation of the Magistrate Judge [DE

  70]. Upon considering the motion, the Report and Recommendation and otherwise being duly

  advised in the premises, it is hereby Ordered and Adjudged as follows:

          The Court finds that Plaintiff has not shown that the Magistrate Judge’s conclusion that

  he failed to serve timely the 2 Defendants which he added to his Amended Complaint was

  erroneous or an abuse of discretion. The Court docket reflects that the Clerk sent the summons

  Plaintiff requested on September 16, 2019. [DE 47]. By his own admission, Plaintiff received a

  document issued the same day by the Clerk returning his check for $50.00, advising Plaintiff

  there was no charge for the issuance of the summons. [DE 56 at 7; DE 75 at 7]. It is not

  reasonable to conclude that the Clerk returned Plaintiff’s check to him on September 16, 2019,



                                                   1
Case 9:18-cv-81600-KAM Document 112 Entered on FLSD Docket 11/25/2020 Page 2 of 2




  but did not at the same time send him the summons which the docket reflects were, in fact,

  issued to him.

         As a result, Plaintiff’s Motion for an Extension of Time to Serve Formal Service of

  Process Upon Un-Served Defendants [DE 75] is DENIED. Additionally, the Court affirms and

  adopts the Report and Recommendation of the Magistrate Judge [DE 70].

         DONE AND ORDERED in Chambers in West Palm Beach, Florida, this 25th day of

  November, 2020.




                                                             KENNETH A. MARRA
                                                             United States District Judge




                                                 2
